DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on December 31, 2020, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments with respect to objections to claims 4, 6, 11, and 13 have been considered and are persuasive. Objections to claims 4, 6, 11, and 13 have been withdrawn.
4.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 6 and 13 have been considered and are persuasive. Rejections of claims 6 and 13 under 35 USC 112 have been withdrawn.
5. 	Applicant's arguments regarding rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 8
Regarding claim 8, as amended, applicant argues claim 8 is in condition for allowance, because applied references Jiang ‘082 (US 2017/0265082) and 3GPP ‘639 (NEC: "Discussion on initial access and mobility for NR standalone cell", 3GPP TSG RAN WG1 Meeting #86, R1-166639, Gothenburg, Sweden, 22nd - 26th August 2016, total 2 pages) do not disclose “wherein the processor is to obtain a first indication from a network device of a plurality of network devices in a serving cell, wherein the first indication is carried on a common indication channel to be read by each of the plurality of terminal devices, and indicates a first resource for transmitting system information on an unlicensed spectrum” and “wherein the transmitter is to send request information to the network device based on a current service requirement of the terminal device” (See Remarks, page 13, lines 3-20, page 14, para 3).
Jiang ‘082 does not disclose a common indication channel to be read by each of the plurality of terminal devices, and that common indication channel carries the first indication that indicates a first resource for transmitting system information on an unlicensed spectrum (See Remarks, page 14, para 2).
	Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “the first indication is carried on a common indication channel to be read by each of the plurality of terminal devices, and indicates a first resource for transmitting system information on an unlicensed spectrum,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner contends that Jiang ‘082 discloses “wherein the first indication is carried on a common indication channel to be read by each of the plurality of terminal devices” (FIG. 1, para 43 and 48; transmission is over common control signaling sent to a plurality of UEs), and “indicates a resource for transmitting first system information on an unlicensed spectrum” (FIGS. 2a and 4, para 46-48, para 63; UE receives configuration signaling  that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the UE receives the signal according to the signal transmission pattern; the signal includes system information and is transmitted on an unlicensed band; thus, UE obtains indication of resources for transmitting system information on an unlicensed band).
	Second, applicant argues that 3GPP ‘639 does not disclose sending request information to the network device based on a current service requirement of the terminal device (See Remarks, page 14, para 5). 
Examiner respectfully disagrees. Examiner notes that 3GPP ‘639 teaches the transmitter is to send request information to the network device based on a current service requirement of the terminal device (page 2, lines 9-18; UE sends a request for system information to the network, when the UE requires access to the network; thus, UE sends a request for system information based on the UEs current requirement to access the network).
B. § 103 rejection of claims 1 and 15
Regarding claims 1 and 15, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 8. Relevant limitations claimed in claim 8 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 1 and 15.
C. § 103 rejection of claims 2-7, 9-14, and 16-17
Regarding claims 2-7, 9-14, and 16-17, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 10. Relevant limitations claimed in amended claims 1 and 10 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-7, 9-14, and 16-17.

Claim Objections
6.	Claim 8 is objected to because of the following informalities:  
Claim 8 (line 7) recites “the plurality of terminal devices” and it should be - - a plurality of terminal devices - -, as “the plurality of terminal devices” lacks antecedent basis.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

8.	Claims 1-2, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang ‘082 (US 2017/0265082, “Jiang ‘082”), in view of 3GPP ‘639 (NEC: "Discussion on initial access and mobility for NR standalone cell", 3GPP TSG RAN WG1 Meeting #86, R1-166639, Gothenburg, Sweden, 22nd - 26th August 2016, total 2 pages, “3GPP ‘639”).
Regarding claims 1 and 8, Jiang ‘082 discloses a terminal device (FIG. 1, para 43; UE 102), comprising: 
a processor (FIGS. 1 and 4, para 63; UE receives configuration signaling that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the UE receives the signal according to the signal transmission pattern; although the reference does not explicitly disclose a terminal device comprising a processor, it is obvious to one of ordinary skill in the art that a UE that receives a signal according to a pattern comprises a processor); 
a receiver (FIG. 6, para 82-83; UE 102 comprises a receiving unit); and
a transmitter (FIG. 1, para 43; UEs and eNBs communicate in a wireless network; although the reference does not explicitly disclose the terminal device further comprises a transmitter, it is obvious to one of ordinary skill in the art that a UE in a wireless network comprises a transmitter that sends information to an eNB);
wherein the processor is to obtain a first indication from a network device of a plurality of network devices in a serving cell (FIGS. 1, 2a, and 4, para 43, 46-48, and 63; UE receives configuration signaling from an eNB of a plurality of eNBs in a serving cell, where the configuration signaling indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal), 
wherein the first indication is carried on a common indication channel to be read by each of the plurality of terminal devices (FIG. 1, para 43 and 48; transmission is over common control signaling sent to a plurality of UEs), and 
indicates a resource for transmitting system information on an unlicensed spectrum (FIGS. 2a and 4, para 46-48, para 63; UE receives configuration signaling  that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the UE receives the signal according to the signal transmission pattern; the signal includes system information and is transmitted on an unlicensed band; thus, UE obtains indication of resources for transmitting system information on an unlicensed band);
wherein the transmitter is to send information to the network device (FIG. 1, para 43; UEs and eNBs communicate in a wireless network; although the reference does not explicitly disclose wherein the transmitter is to send information to the network device, it is obvious to one of ordinary skill in the art that a UE in a wireless network comprises a transmitter that sends information to an eNB); and
wherein the receiver to receive, on the first resource, the first system information sent by the network device (FIGS. 2a and 4, para 46-48, para 63; UE receives configuration signaling that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the UE receives the signal according to the signal transmission pattern; the signal includes system information; thus, UE receives the system information by using the indicated resources).
Although Jiang ‘082 teaches wherein the transmitter is to send information to the network device, Jiang ‘082 does not specifically disclose the transmitter is to send request information to the network device based on a current service requirement of the terminal device, wherein the request information is used to request the first system information. Further, although Jiang ‘082 
3GPP ‘639 teaches the transmitter is to send request information to the network device based on a current service requirement of the terminal device, wherein the request information is used to request first system information (page 2, lines 9-18; UE sends a request for system information to the network, when the UE requires access to the network; thus, UE sends a request for system information based on the UEs current requirement to access the network); and
receive the first system information sent by the network device based on the request information (page 2, lines 9-18; UE receives the system information from the network, where the network sends the system information based on UE’s request).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang ‘082’s terminal device that receives system information on unlicensed spectrum, to include 3GPP ‘639’s UE sending a request for system information. The motivation for doing so would have been to address the initial access and mobility of NR standalone cell (3GPP ‘639, page 1, line 14).
Regarding claims 2 and 9, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Jiang ‘082 teaches wherein an offset between a time unit corresponding to the first indication and a time unit corresponding to the first system information is an integer greater than or equal to 0 (FIG. 2b, para 48 and 56; the system information signal is transmitted by using the indicated resources, with a time delay, due to channel unavailability; thus, there is a time offset, which is an integer of time units, that is a delay with which the system information is transmitted).
Regarding claims 7 and 14, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Jiang ‘082 teaches wherein the first indication is sent by using a preconfigured scheme, and the preconfigured scheme comprises at least one of a preset modulation and coding scheme, a preset time domain resource location, a preset frequency domain resource location (para 50; frequency resources used in transmission are predefined; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or a preset subcarrier spacing type.
Regarding claim 15, Jiang ‘082 discloses a network device (FIG. 1, para 43; eNB 101), comprising: 
a processor (FIG. 2a, para 46, 48, and 68; the method of transmitting system information is implemented by a processor);
a transmitter (FIG. 5a; item 502); and 
a receiver (FIG. 1, para 43; UEs and eNBs communicate in a wireless network; although the reference does not explicitly disclose a network device comprising a receiver, it is obvious to one of ordinary skill in the art that an eNB communicating with a UE comprises a receiver);
wherein the processor is configured to send a first indication to a terminal device of a plurality of terminal devices in a serving cell (FIGS. 1, 2a, and 4, para 43, 46-48, and 63; eNB sends configuration signaling to a UE of a plurality of UEs in a serving cell, where the configuration signaling indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal), 
wherein the first indication is carried on a common indication channel to be read by each of the plurality of terminal devices (FIG. 1, para 43 and 48; transmission is over common control signaling sent to a plurality of UEs), and 
FIGS. 2a and 4, para 46-48, para 63; UE receives configuration signaling  that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the UE receives the signal according to the signal transmission pattern; the signal includes system information and is transmitted on an unlicensed band; thus, UE obtains indication of resources for transmitting system information on an unlicensed band);
wherein the transmitter is configured to send the first system information to the terminal device on an unlicensed spectrum by using the first resource (FIGS. 2a and 4, para 46-48, para 63; eNB sends to a UE configuration signaling  that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; eNB transmits the signal according to the signal transmission pattern; the signal includes system information and is transmitted on an unlicensed band; thus, eNB sends to the UE system information on an unlicensed band, using the indicated resources).
However, Jiang ‘082 does not specifically disclose wherein the receiver is configured to receive request information sent by the terminal device based on a current service requirement of the terminal device, wherein the request information is used by the terminal device to request first system information; and send the first system information to the terminal device based on the request information.
3GPP ‘639 teaches wherein the receiver is configured to receive request information sent by the terminal device based on a current service requirement of the terminal device, wherein the request information is used by the terminal device to request first system information (page 2, lines 9-18; UE sends a request for system information to the network, when the UE requires access to the network; thus, UE sends a request for system information based on the UEs current requirement to access the network); and
page 2, lines 9-18; the network sends the system information based on the UE’s request).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang ‘082’s network device that transmits system information on unlicensed spectrum, to include 3GPP ‘639’s network receiving a request for system information. The motivation for doing so would have been to address the initial access and mobility of NR standalone cell (3GPP ‘639, page 1, line 14).
9.	Claims 3-5, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang ‘082, in view of 3GPP ‘639, and further in view of Damnjanovic ‘480 (US 9,826,480, “Damnjanovic ‘480”).
Regarding claims 3 and 10, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose wherein the first indication further indicates first information, and the first information is used to notify the terminal device that the first system information required by the terminal device exists.
Damnjanovic ‘480 teaches wherein the first indication further indicates first information, and the first information is used to notify the terminal device that the first system information required by the terminal device exists (col. 2:8-18 and 9:3-16; a bit within a slot of the master information block MIB is activated, to indicate to a UE to listen for a page, which informs the UE of a system information update; thus, UE receives indication that system information required by the UE exists).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device that receives system information on unlicensed spectrum of Jiang ‘082 and 3GPP ‘639, to include Damnjanovic ‘480, col. 1:53-62).
Regarding claims 4 and 11, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose wherein the receiver is further to: receive a physical channel, wherein the physical channel is used to indicate whether a transmission resource of downlink data comprises at least one of a synchronization signal and second system information; and receive, based on whether the transmission resource comprises the at least one of the synchronization signal and the second system information, the downlink data sent by the network device.
Damnjanovic ‘480 teaches wherein the receiver is further to: receive a physical channel (col. 9:55-56; UE receives PDCCH), wherein the physical channel is used to indicate whether a transmission resource of downlink data comprises at least one of a synchronization signal and second system information (col. 9:3-16 and 55-56; UE receives PDCCH, which indicates that there is a paging message on PDSCH, where that paging message informs the UE of a system information update; thus, UE receives a physical channel that indicates that downlink data on PDSCH comprises system information data; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receive, based on whether the transmission resource comprises the at least one of the synchronization signal and the second system information, the downlink data sent by the network device (col. 9:3-16 and 55-56; UE receives PDCCH, which indicates that there is a paging message on PDSCH, where that paging message informs the UE of a system information update; thus, the UE receives a physical channel that indicates that downlink data on PDSCH comprises system information data, and the UE receives that system information data; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device that receives system information on unlicensed spectrum of Jiang ‘082 and 3GPP ‘639, to include Damnjanovic ‘480’s UE receiving a physical channel that indicates that downlink data on PDSCH comprises system information data. The motivation for doing so would have been to provide improvements in paging of a UE, for greater wireless communication quality (Damnjanovic ‘480, col. 1:53-62).
Regarding claims 5 and 12, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Jiang ‘082 teaches wherein the processor is further to: obtain a second indication sent by the network device, wherein the second indication is used to indicate first time information, and the first time information comprises at least one of a time start location and time length information (FIGS. 2a, 3a, and 4, para 50 and 63; UE receives configuration signaling  that indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the signal transmission pattern also indicates a transmission period for periodic signal transmission; thus, UE receives the indication of a transmission period length); and determine a second resource based on the first resource and at least one of the time start location and the time length information (FIGS. 2a, 3a, and 4, para 50 and 63; UE determines the resources for periodic signal transmission).
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose wherein the receiver is further to receive updated system information by using the second resource.
Damnjanovic ‘480 teaches wherein the receiver is further to receive updated system information by using the second resource (col. 2:8-18 and 9:3-16; a bit within a slot of the master information block MIB is activated, to indicate to a UE to listen for a page, which informs the UE of a system information update).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device that receives system information on unlicensed spectrum of Jiang ‘082 and 3GPP ‘639, to include Damnjanovic ‘480’s UE receiving updated system information. The motivation for doing so would have been to provide improvements in paging of a UE, for greater wireless communication quality (Damnjanovic ‘480, col. 1:53-62).
Regarding claim 16, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claim 15, as outlined above.
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose wherein the transmitter is further configured to: send a physical channel to the terminal device, wherein the physical channel is used to indicate whether a transmission resource of downlink data comprises at least one of a synchronization signal and second system information.
Damnjanovic ‘480 teaches wherein the transmitter is further configured to: send a physical channel to the terminal device, wherein the physical channel is used to indicate whether a transmission resource of downlink data comprises at least one of a synchronization signal and second system information (col. 9:3-16 and 55-56; UE receives PDCCH, which indicates that there is a paging message on PDSCH, where that paging message informs the UE of a system information update; thus, network sends to the UE a physical channel that indicates that downlink data on PDSCH comprises system information data; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network device that transmits system information on unlicensed spectrum of Jiang ‘082 and 3GPP ‘639, to include Damnjanovic ‘480, col. 1:53-62).
Regarding claim 17, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claim 15, as outlined above.
Further, Jiang ‘082 teaches wherein the transmitter is further configured to: send a second indication to the terminal device, wherein the second indication is used to indicate first time information, the first time information comprises at least one of a time start location and time length information, and the first time information is used by the terminal device to determine a second resource (FIGS. 2a, 3a, and 4, para 50 and 63; UE receives configuration signaling from the network, which indicates a signal transmission pattern that defines time and frequency resources for transmitting a signal; the signal transmission pattern also indicates a transmission period for periodic signal transmission; thus, network sends to the UE an indication of a transmission period length, and the UE determines the resources for periodic signal transmission).
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose send updated system information by using the second resource.
Damnjanovic ‘480 teaches send updated system information by using the second resource (col. 2:8-18 and 9:3-16; a bit within a slot of the master information block MIB is activated, to indicate to a UE to listen for a page, which informs the UE of a system information update).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network device that Damnjanovic ‘480, col. 1:53-62).
10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang ‘082, in view of 3GPP ‘639, and further in view of Sfar ‘444 (US 2015/0296444, “Sfar ‘444”).
Regarding claims 6 and 13, Jiang ‘082 in combination with 3GPP ‘639 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Jiang ‘082 in combination with 3GPP ‘639 does not specifically disclose wherein the receiver is to: start a first timer, and perform cell reselection when the first system information is not received after the first timer times out.
Sfar ‘444 teaches wherein the receiver is to: 
start a first timer (para 13; timer T310 is started), and 
perform cell reselection when the first system information is not received after the first timer times out (FIG. 4, para 67-68 and 72; UE is not able to read system information of a cell after timer T310 has expired; UE selects a new cell).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device that receives system information on unlicensed spectrum of Jiang ‘082 and 3GPP ‘639, to include Sfar ‘444’s cell reselection when system information is not received after a timer expires. The motivation for doing so would have been to the address the problem of a UE unable to select a previous serving cell when a barred timer value is greater than a timer for supervising a RRC connection re-establishment (Sfar ‘444, para 3 and 31).

Conclusion
Internet Communication


	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474